DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/19/2020 & 8/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication # 2015/0310966) in view of Baeck et al. (US Patent Application Publication # 2010/0108349).
Regarding Claim 1, Huang discloses a bending-resistant communication cable (i.e. differential signal transmission aggregated cable 200) comprising: 
a parallel two-core shielded wire (i.e. differential signal transmission cable 100) that includes a drain wire (i.e. drain wire 102) in a gap between two-core 5communication wires (i.e. twin electrically insulated wires 101) and is formed by collectively covering the two-core communication wires and the drain wire by a metal foil (i.e. inner layer 109 of shield tape 104 made of a metal such as a copper foil), and 
a sheath (i.e. sheath of aggregated cable 200 as shown in Fig. 2) that collectively covering a plurality of the parallel two-core shielded wires, 
wherein each of the drain wires in the plurality of the parallel two-core shielded wires is arranged to face inside of the bending-resistant communication cable (i.e. as shown in Fig. 2) (Fig. 1 & 2; Paragraphs 0025-0027, 0030-0033, 0040).
10Huang does not Huang does not explicitly disclose that a twist pitch of the plurality of two-core shielded wires is 20 mm or more and less than 100 mm.
Baeck teaches that a twist pitch (i.e. collective pitch P which is a twist pitch of a plurality of twisted pairs 20) of the plurality of the wires (i.e. pairs 20) is 
Baeck teaches that it is well known in the art of communication cables to adjust the twist pitch when twisting two-core wires or twisted pairs in order to improve the transmission capacity of the cable by minimizing return loss and increasing impedance matching. It would have been obvious to one skilled in the art to adjust the twist pitch of the plurality of two-core shielded wires in Huang to the claimed range, as taught by Baeck, in order to improve the transmission capacity of the cable by minimizing return loss and increasing impedance matching. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding Claim 3, Huang discloses a wire harness comprising the bending-resistant communication cable described in claim 1 (Fig. 1 & 2; Paragraphs 0025-0027, 0030-0033, 0040). Although Huang doesn’t call it a wire harness, it is clear to one skilled in the art that, since cables 100 are stranded together with another cable 201, that the structure is effectively a wire harness. Furthermore, it would have been obvious to one skilled in the art to use the aggregated cable in a wire harness or the like in order to route the cable along with other cables for connecting to an input or output terminal or connector.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication # 2015/0310966) in view of Baeck et al. (US Patent Application Publication # 2010/0108349), as applied to Claim 1 above, in further view of Huang et al. (US Patent Application Publication # 2014/0182881) (hereinafter Huang ‘881) and Troughton (Handbook of plastics joining: a practical guide).

Regarding Claim 2, Huang discloses that each of the plurality of two-core shielded wires has a retainer (i.e. outer layer 110 of shield tape 104) provided on an outer 15periphery of the metal foil (i.e. inner layer 109 of shield tape 104 made of a metal such as a copper foil).
Huang in view of Baeck does not explicitly disclose a secant modulus of the retainer is 2850 MPa or more and 4200MPa or less.  
Huang ‘881 teaches that the two-core shielded wire (i.e. shielded cable 1) has a retainer (i.e. insulating layer 5b of metal resin tape 5) provided on an outer 15periphery of the metal foil (i.e. conductive layer 5a of metal resin tape 5) (Fig. 1A, 1B, 2B, 2C; Paragraph 0031, 0047). Huang ‘881 states that insulating layer 5b is made of PEI which is polyetherimide. 
Troughton teaches that polyetherimide (i.e. Ultem 2100) resin can have a secant modulus of 2850 MPa or more and 4200MPa or less (i.e. 3789 MPa) (Table 29.4; Page 351).
Huang ‘881 teaches that it is well known in the art to use a material like polyetherimide or PEI as an insulating layer or retainer around a metal foil surrounding a two-core shielded wire. Troughton teaches that such a material is able to have a secant modulus of 3789 MPa. Huang already teaches a retainer or outer layer to a metal foil which acts to reinforce the metal foil which has a low mechanical strength, tightly presses the drain wire against the electrically insulated wires to prevent the drain wire from being displaced from its predetermined location, and also protects the differential signal transmission cable from damage. Huang is silent on the specific material used for said outer layer. Since all the references are concern with protecting the cable and the secant modulus of a material is a measure of its elasticity or stiffness, it would have been obvious to one skilled in the art to use a material such as polyetherimide or PEI as the outer layer or retainer in Huang, as taught by Huang ‘881 & Troughton, in order to improve the damage protection for the cable. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.




Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847